TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00099-CR
NO. 03-03-00100-CR

NO. 03-03-00101-CR



Melvin Smith, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 2020288, 9024197 & 9024198, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted in part. 
Appellant's counsel, Mr. Erick A. Bovik, is ordered to tender a brief in this cause no later than
September 12, 2003.  No further extension of time will be granted.
It is ordered August 14, 2003. 

Before Justices Kidd, B. A. Smith and Patterson
Do Not Publish